FRANCHISE HOLDINGSINTERNATIONAL, INC.3120 Rutherford RoadSuite 414Vaughan, Ontario, Canada L4K 0B2October 3, 2016Via EdgarUnited State Securities and Exchange CommissionDivision of Corporation Finance100 F. Street, N.E.Washington, DC 20549 Attention:John StickelAnne Nguyen Parker Re:Franchise Holdings International, Inc.Registration Statement on Form S-1/A Filed September 23, 2016 File No. 333-213467Dear Mr. Dobbie:Pursuant to Rule461 promulgated under the Securities Act of 1933, as amended, Franchise Holdings International,Inc. (the “Registrant”) hereby requests acceleration of the effective date of its Registration Statement on FormS-1 (File No.333-213467), as amended (the “Registration Statement”), so that it may become effective at 10:00 a.m. Eastern Daylight Time on October 6, 2016, or as soon as practicable thereafter. The Registrant hereby authorizes Matthew McMurdo, Esq. to orally modify or withdraw this request for acceleration. The Registrant hereby acknowledges that: (i)should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; (ii)the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and (iii)the Registrant may not assert comments of the Commission or the staff and the declaration of effectiveness of the Registration Statement as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We request that we be notified of such effectiveness by a telephone call to Matthew McMurdo at (917)318-2865. We also respectfully request that a copy of the written order from the Commission verifying the effective time and date of such Registration Statement be sent to Matthew McMurdo at matt@nannaronelaw.com. Very Truly Yours,By:/s/ Steven RossiName:Steven RossiIts:Chief Executive Officercc:Matthew McMurdo, Esq.
